Quick Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/8/22 overcome the rejections of claims 9, 25, and their dependent claims. The rejection of claim 20 and its dependent claims is maintained below. The discussion of the rejection has been updated to reflect the claim amendments.

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 24 of claim 9, “transmisison” should be “transmission”. In line 25 of claim 9, “lubrican” should be “lubricant”.  In line 18 of claim 25, “transmisison” should be “transmission”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (U.S. PG Pub. No. 2019/0024016) in view of Donnelly (U.S. PG Pub. No. 2012/0264666) and Sagawa (U.S. PG Pub. No. 2004/0209786).
In paragraph 17 Narita discloses a lubricating oil for transmissions comprising mineral and synthetic base oils, either of which meet the limitations of the base oil of amended 20, and amide and polyol ester additives, either of which meet the limitations of the first gear oil additive of amended claim 20. In paragraph 64 Narita discloses that 
i) Narita does not disclose the overall concentration of molybdenum dithiocarbamate.
ii) Narita does not specifically disclose contacting an electric motor of an electric vehicle transmission with the lubricant composition.
With respect to i), in paragraph 2 Donnelly discloses molybdenum dialkyldithiocarbamates having improved oil solubility. In the reference’s claim 5 Donnelly discloses the structure of the molybdenum dialkyldithiocarbamate, where at least 98% of the alkyl groups are C13. The When the alkyl groups in the molybdenum dialkyldithiocarbamate of Donnelly are C13, the molecular weight of the compounds In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Since the composition of Narita and Donnelly meets the compositional limitations of the lubricant formulation of claim 20, it is considered to provide the reduced dielectric breakdown and decreased degradation of metal components recited in amended claim 20. 
It would have been obvious to one of ordinary skill in the art to use the molybdenum dithiocarbamate of Donnelly as the molybdenum dithiocarbamate friction modifier of Narita, since Donnelly teaches that the molybdenum dithiocarbamates have improved solubility in oil, leading to improved storage stability.

It would have been obvious to one of ordinary skill in the art to include one of the additives of Sagawa in the composition of Narita and Donnelly, and to use of the resulting composition in resulting an electric motor of a transmission for an electric vehicle, since Sagawa discloses that the compositions comprising at least one of the additives are useful in lubricating a transmission and an electric motor in an electric vehicle.
Narita, Donnelly, and Sagawa therefore render obvious the method steps of claims 20 and 22-24. While Narita, Donnelly, and Sagawa do not specifically disclose that the molybdenum dithiocarbamate causes a variation in the color of the lubricant formulation in response to the use of the lubricant formulation in a transmission system for a period of time at 40° to 125° C, where the change in color is not due to oxidation of the lubricant formulation, it is the examiner’s position that since the lubricant formulation of Narita and Donnelly meets the compositional limitations of the claimed lubricant including the molybdenum dithiocarbamate, and is used for the claimed method, it will produce the claimed color change. It is noted that the limitation that “the transmission . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Narita in view of Donnelly and Sagawa as applied to claims 20 and 22-24 above, and further in view of Tang (U.S. Pat. No. 8,400,030).
The discussion of Narita, Donnelly, and Sagawa in paragraph 4 above is incorporated here by reference. Narita, Donnelly, and Sagawa disclose a method meeting the limitations of claim 20, but do not specifically disclose a transmission comprising copper components.
Tang, in column 1 lines 5-7, discloses lubricating compositions for hybrid electric transmissions. In column 10 lines 32-50 Tang discloses that the compositions can comprise copper corrosion inhibitors. The inclusion of the copper corrosion inhibitors of Tang in the composition of Narita, Donnelly, and Sagawa, and the use of the resulting composition in a transmission comprising copper components meets the limitations of claim 27.
It would have been obvious to one of ordinary skill in the art to the copper corrosion inhibitor of Tang in the composition of Narita, Donnelly, and Sagawa in order to reduce the corrosion of copper-containing components in the transmission, and it would have been obvious to one of ordinary skill in the art to use the resulting composition in a transmission comprising copper components, since Tang’s teaching of .

Allowable Subject Matter
Claims 10, 13-16, 19, 28-30, 33, and 35-36 are allowed, and claims 9 and 25 would be allowed if the objections set forth in paragraph 2 above were overcome. Claim 9 and its dependent claims have been amended to incorporate the limitations of previous claim 34, which was indicated as containing allowable subject matter in the previous office action, requiring that the chart depict the expected lubricant color change undergone by the lubricant under the temperature window of about 40° C up to about 125° C, where the color of the lubricant is amber at 40° C and blue or green at 125° C. The prior art, as discussed in paragraph 11 of the previous office action, does not disclose such a chart, and since the references do not discuss the color change within the recited temperature window, one of ordinary skill in the art would not have been motivated to modify Narita, Donnelly, De Feo, or Cooper to contain the claimed chart. 
The method of claim 25 has been amended to require that the transmission components be operated under a temperature window of about 40° C up to about 125° C. The later method step of “operating the transmission component under a set of conditions to form a used lubricant formulation” is therefore considered to require operating the transmission component at about 40° C up to about 125° C. While claim 25 does not explicitly state that the chart depict the color change at 40° to 125° C, the claim does require that the control lubricant used to create the chart be created under a substantially similar set of conditions as the used lubricant formulation. As discussed 

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive regarding claim 20 and its dependent claims. Applicant argues that the claim has been amended to require that the transmission components be operated under a temperature window of about 40° C up to about 125° C, and that the variation in color is not due to oxidation of the lubricant formulation. However, as discussed above, claim 20 does not actually recite a step of operating the transmission (unlike claim 25), and the limitation regarding the temperature window under which the transmission components are operated is therefore considered an intended use limitation. Since the cited references disclose transmission components for use in an electric or hybrid vehicle where the transmission components comprise an electric motor, and further disclose a lubricant composition meeting the limitations of the claimed composition, the transmission components are capable of the intended use of being operated under the claimed temperature window, and the lubricant composition will undergo the claimed temperature change. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771